UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07223) Exact name of registrant as specified in charter: Putnam Classic Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2007 Date of reporting period: February 28, 2007 Item 1. Schedule of Investments: Putnam Classic Equity Fund The fund's portfolio 2/28/07 (Unaudited) COMMON STOCKS (99.7%)(a) Shares Value Aerospace and Defense (2.2%) Lockheed Martin Corp. 172,500 Banking (6.5%) Bank of America Corp. 727,000 36,982,490 U.S. Bancorp 316,600 11,289,956 Beverage (2.0%) Coca-Cola Enterprises, Inc. 374,300 7,519,687 Molson Coors Brewing Co. Class B 91,200 7,700,928 Biotechnology (1.1%) Biogen Idec, Inc. (NON) 176,200 Chemicals (3.2%) E.I. du Pont de Nemours & Co. 262,500 13,321,875 Rohm & Haas Co. 202,300 10,693,578 Computers (1.4%) IBM Corp. 110,400 Conglomerates (2.8%) Tyco International, Ltd. (Bermuda) 677,900 Consumer Finance (4.5%) Capital One Financial Corp. 211,700 16,317,836 Countrywide Financial Corp. 446,395 17,088,001 Electric Utilities (6.5%) Edison International 484,100 22,713,972 Entergy Corp. 67,200 6,632,640 PG&E Corp. 407,800 18,930,076 Electronics (1.0%) Motorola, Inc. 388,300 Financial (8.5%) Citigroup, Inc. 701,300 35,345,520 MGIC Investment Corp. 282,000 17,018,700 SLM Corp. 255,000 10,868,100 Health Care Services (2.2%) Medco Health Solutions, Inc. (NON) 244,200 Homebuilding (1.0%) Lennar Corp. (S) 158,000 Insurance (7.8%) American International Group, Inc. 259,900 17,439,290 Berkshire Hathaway, Inc. Class B (NON) 2,850 10,040,550 Chubb Corp. (The) 144,500 7,376,725 Genworth Financial, Inc. Class A 454,530 16,076,726 Prudential Financial, Inc. 83,200 7,566,208 Investment Banking/Brokerage (5.4%) Bear Stearns Cos., Inc. (The) 107,000 16,289,680 E*Trade Financial Corp. (NON) 436,300 10,074,167 Goldman Sachs Group, Inc. (The) 70,500 14,212,800 Lodging/Tourism (3.7%) Carnival Corp. 242,900 11,275,418 Wyndham Worldwide Corp. (NON) 462,140 16,267,328 Machinery (4.1%) Caterpillar, Inc. 280,300 18,056,926 Parker-Hannifin Corp. (S) 154,800 12,753,972 Metals (1.4%) Freeport-McMoRan Copper & Gold, Inc. Class B Oil & Gas (10.6%) BP PLC ADR (United Kingdom) Hess Corp. Marathon Oil Corp. Newfield Exploration Co. (NON) Pharmaceuticals (3.4%) Pfizer, Inc. Regional Bells (4.9%) Qwest Communications International, Inc. (NON) (S) Verizon Communications, Inc. Retail (5.5%) Big Lots, Inc. (NON) (S) Circuit City Stores-Circuit City Group Federated Department Stores, Inc. Home Depot, Inc. (The) Schools (1.4%) Apollo Group, Inc. Class A (NON) Software (3.2%) Oracle Corp. (NON) Symantec Corp. (NON) (S) Technology Services (1.1%) Accenture, Ltd. Class A (Bermuda) (S) Telecommunications (1.9%) Sprint Nextel Corp. Tobacco (2.4%) Loews Corp. - Carolina Group Total common stocks (cost $687,638,512) $743,862,070 SHORT-TERM INVESTMENTS (3.9%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.29% to 5.46% and due dates ranging from March 1,2007 to April 29, 2007(d) $25,120,999 $25,081,250 Putnam Prime Money Market Fund (e) Total short-term investments (cost $28,959,160) $28,959,160 TOTAL INVESTMENTS Total investments (cost $716,597,672)(b) $772,821,230 NOTES (a) Percentages indicated are based on net assets of $746,286,356. (b) The aggregate identified cost on a tax basis is $721,002,099, resulting in gross unrealized appreciation and depreciation of $67,316,040 and $15,496,909, respectively, or net unrealized appreciation of $51,819,131. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at February 28, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At February 28, 2007, the value of securities loaned amounted to $23,853,133. The fund received cash collateral of $25,081,250 which is pooled with collateral of other Putnam funds into 28 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $96,072 for the period ended February 28, 2007. During the period ended February 28, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $47,922,902 and $54,425,531, respectively. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Effective January 1, 2007, the fund retained State Street Bank and Trust Company ("State Street") as its custodian. Putnam Fiduciary Trust Company, the fund's previous custodian, is managing the transfer of the fund's assets to State Street. This transfer is expected to be completed for all Putnam funds during the first half of 2007, with PFTC remaining as custodian with respect to fund assets until the assets are transferred. Also effective January 1, 2007, the fund's investment manager, Putnam Investment Management, LLC entered into a Master Sub-Accounting Services Agreement with State Street, under which the investment manager has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Classic Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 27, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 27, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 27, 2007
